             Case 1:20-cv-10101-IT Document 72 Filed 02/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 BIG BEINGS USA PTY LTD AND LB
 ONLINE & EXPORT PTY LTD d/b/a
 LOVE TO DREAM ONLINE AND
 EXPORTS,
                                                        No. 1:20-cv-10101-IT
                Plaintiffs,
        v.
 NESTED BEAN, INC.,
                Defendant.

                     NOTICE OF DECISION IN RELATED MATTER

       Defendant Nested Bean, Inc. (“Nested Bean”) respectfully submits the attached

Institution Decision of the Patent Trial and Appeal Board, in the proceedings styled Nested Bean,

Inc. v. Big Beings USA Pty Ltd., IPR2020-01234 (P.T.A.B.), instituting inter partes review of all

claims of the patent-in-suit: U.S. Patent No. 9,179,711. This institution decision was entered on

January 25, 2021.



 Dated: February 3, 2021                    Respectfully submitted,

                                            By:       /s/ Craig R. Smith
                                                      Craig R. Smith (BBO No. 636,723)
                                                      Eric P. Carnevale (BBO No. 677,210)
                                                      LANDO & ANASTASI, LLP
                                                      60 State Street, 23rd Floor
                                                      Boston, MA 02109
                                                      Tel: (617) 395-7000
                                                      Fax: (617)-395-7070
                                                      Email: csmith@lalaw.com
                                                                ecarnevale@lalaw.com

                                            Attorneys for Defendant Nested Bean, Inc.




                                                  1
           Case 1:20-cv-10101-IT Document 72 Filed 02/03/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on February 3, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which automatically sends email notification of such filing

to registered participants. Any other counsel of record will receive the foregoing via e-mail in

PDF format.

                                                          /s/ Eric P. Carnevale
                                                          Eric P. Carnevale




                                                 2
